                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
                                   OFFICE OF THE CLERK
                                        AT TACOMA



WILLIAM M. MCCOOL
CLERK OF COURT
1717 PACIFIC AVE.
ROOM 3100
TACOMA, WA 98402

March 20, 2019


Clark County Superior Court
Clerk's Office
1200 Franklin St
Vancouver, WA 98660

RE: Somarakis v. US Bank National Association et al
Case #3:19−cv−05036−RBL


Dear Clerk:

Please find enclosed the certified copy of Judge Ronald B. Leighton's Order Remanding Case to State Court
in the above−referenced case. A certified copy of the docket sheet is also included.

Please return the copy of this cover letter with the following information:

Superior Court Case Number(s):18−2−06521−06

Assigned to Judge:_________________________________

Completed by Deputy Clerk: _____________________________


Thank you in advance for your cooperation and assistance.

Sincerely,

s/Emerald Rose Ackley,
Deputy Clerk


Enclosures
